Citation Nr: 1146369	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tendonitis of the upper back, also claimed as a pinched nerve.  

2.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for right shoulder (dominant) tendonitis.

3.  Entitlement to higher (compensable) initial disability evaluation (rating) for right forearm (dominant) tendonitis to September 3, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and siblings

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or claimant in this case, had active service from November 1999 to March 2003, and from April 2003 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, denied service connection for an upper back pinched nerve disorder, granted service connection for tendonitis of the right shoulder, and assigned a 10 percent initial rating, and granted service connection for tendonitis of the right forearm, and assigned a 0 percent initial rating.  The Veteran disagreed with the denial of service connection for the upper back disorder and with the initial disability evaluations assigned to the right shoulder disability and the right forearm disability.  The Veteran perfected his appeals for these three issues.

In September 2011, the Veteran testified before the undersigned at a hearing held at the Board's central office in Washington, D.C.  A transcript has been incorporated into the record. 


FINDINGS OF FACT

1.  The Veteran did not sustain a tendonitis of the upper back or a pinched nerve in the upper back injury or disease during service.

2.  The Veteran did not experience chronic symptomatology of tendonitis of the upper back or a pinched nerve in the upper back during service.

3.  The Veteran has not experienced continuous symptomatology of tendonitis of the upper back or a pinched nerve in the upper back since service.

4.  The Veteran does not have tendonitis of the upper back or a pinched nerve in the upper back.  

5.  The Veteran is right arm dominant.

6.  For the entire initial rating period, the right shoulder tendonitis disability has been manifested by range of motion that more nearly approximates limitation at the shoulder level, but was not manifested by symptomatology more nearly approximating arm motion limited to 25 degrees from the side. 
 
7.  For the entire initial rating period, the tendonitis of the right forearm is manifested by noncompensable limitation of motion due to near constant pain, recurring swelling upon use, and weakness, though no ankylosis or impairment of flail joint, impairment of radius or ulna.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tendonitis in the upper back, also claimed as pinched nerve in the upper back, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6(a), 3.303, 4.14 (2011).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a higher initial rating of 20 percent, but not higher, for the service-connected tendonitis of the right shoulder disability have been met for the entire period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5201 (2011). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, and no higher, for tendonitis of the right forearm have been met during the period from April 28, 2006 to September 3, 2008.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024 (2011)

4.  The criteria for an initial rating in excess of 10 percent for tendonitis of the right forearm have not been met during the initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In June 2006, the RO provided the Veteran pre-adjudication notice on the claims for service connection for tendonitis or a pinched nerve in the upper back, tendonitis of the right shoulder, and tendonitis of the right arm.  This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  This June 2006 letter also provided appropriate notice regarding disability ratings and effective dates was provided, in accordance with Dingess/Hartman, 19 Vet. App. 473.  

Moreover, service connection for tendonitis of the right shoulder and tendonitis of the right forearm have been established and an initial rating for the disabilities has been assigned.  Thus, the Veteran has been awarded the benefits sought (service connection), and such claims have been substantiated.  See Dingess, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and VA treatment records are on file.  38 U.S.C.A. § 5103A(c).  The Veteran has not reported any private treatment.  In his testimony the Veteran made general comments referring to a physician's assessment, however upon complete review of the transcript, the Board finds the Veteran is referring to VA medical treatment that concluded in 2008 and from which the treatment reports are of record.  (See Transcript pp. 12-13).

The Veteran was afforded a fee-based VA examination in July 2006 regarding his claimed tendonitis of the upper back, also claimed as a pinched nerve in the upper back, and for the tendonitis of the right shoulder and right arm.  In July 2010 the Veteran was afforded a VA joints examination to evaluate the severity of the service-connected disabilities.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board otherwise concludes that all relevant evidence necessary to decide the issues on appeal have been identified and obtained, to the extent possible.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist have been fulfilled with respect to the issues on appeal.

Service Connection for Tendonitis of the Upper Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Veteran contends that that a service clinician told him that he had a "pinched nerve" in his upper back and that this disorder's pain and discomfort has continued since service.  He testified that physicians ultimately did not know what the disorder was.  See Transcript p. 7.

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that there is no in-service tendonitis in the upper back or thoracic spine injury or disease manifesting the symptoms of a "pinched nerve" and that symptoms of tendonitis of the upper back or thoracic spine disorder were not chronic in service.  A review of the Veteran's service treatment records reflects no complaint, findings, diagnosis, or assessment of a "pinched nerve" or tendonitis in the upper back, or of any discrete assessment regarding the upper back, which is also referred to as the thoracic spine.  

The Veteran repeatedly sought treatment for his right shoulder pain and swelling, now service connected as tendonitis of the right shoulder.  Throughout the service clinician's many assessments, the service clinicians observed the joint pain was localized in the right shoulder.  See July 2005 Physical Therapy.  In particular, the November 2004 Orthopedic Clinic consultation noted that the only neurological symptom was right shoulder weakness.  In September 2005 the physical therapy evaluation included the Veteran's report that a recent MRI study found tendonitis in the muscle in the back of the shoulder; however the remainder of the report continued to refer to the assessment as an aspect of the right shoulder itself, specifically supraspinatus tendinopathy.  

On the Report of Physical Examination prepared in March 2006, prior to the Veteran's separation from service, the examiner noted the report of right shoulder pain and found the upper extremities clinically abnormal.  In another notation, the service clinician noted right arm pain and swelling, but included no assessment of the back itself.  On the March 2006 Report of Medical History, the Veteran referred to his disorder as the "upper back right shoulder."     

The Board also finds that the weight of the evidence demonstrates that symptoms of tendonitis of the upper back, also claimed as a "pinched nerve" in the upper back were not continuous after service separation.  The Veteran was afforded a fee-based July 2006 VA examination, for which the examiner was asked by the RO to provide an assessment of the tendonitis or pinched nerve of the upper back.  The fee-based examiner, after an x-ray study, opined that there was no pathology seen.  Post-service VA treatment reports of record, which begin in the record in June 2006, contain no reports of or treatment for the upper back itself.  While the Veteran reported generally that he has continued to experience pain in his upper back post-service (see June 2008 statement), such assertion made for compensation purposes is outweighed by both the more specific clinical findings upon examination showing no thoracic spine pathology, and the Veteran's own lay reports of history and complaints made during treatment purposes beginning in 2006.  Such report by the Veteran of an accurate history and complaints made for treatment purposes to obtain treatment are highly probative. 

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of tendonitis of the upper back, also claimed as a pinched nerve in the upper back.  The only evidence that the Veteran received a diagnosis of tendonitis of the upper back, also claimed as a "pinched nerve" in the upper back, is the Veteran's statement on the March 2006 Report of Medical History, prepared shortly before he separated from service.  After he separated from service, in the June 2006 initial evaluation, prepared as the Veteran initiated his VA medical treatment, the VA clinician noted the Veteran's report that "at first" "they" thought it was a pinched nerve, but an MRI study found "real bad tendonitis."  The Board notes this lay statement approximately corresponds with the September 2005 service physical therapy evaluation report, discussed above.  Because the Veteran made this statement, the Board finds that in June 2006 the Veteran himself understood that he did not have a disorder in this upper back, but that his right shoulder was the source of the pain and discomfort.  

Further, while the Veteran is competent to report symptoms that he has experienced, he is not competent, absent a showing his own medical training or knowledge, to render a diagnosis as complicated as one encompassing the various neurological, muscular, and bone systems of the arm and shoulder, that cannot be seen with the naked eye.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board further observes that the symptoms the Veteran had originally claimed as a disability of the upper back or pinched nerve have been shown by competent objective medical evidence to be the symptoms of the already service-connected right shoulder disorder.  To attribute these same, essentially service-connected symptoms to an upper back disorder and to grant a separate disability rating would violate 38 C.F.R. § 4.14.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (where manifestations of one disorder are also manifestations of another, 
38 C.F.R. § 4.14 prohibits assigning separate ratings, even where the causes of the two disorders differ).

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection, either direct or secondary.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tendonitis of the upper back, also claimed as a pinched nerve in the upper back, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Legal Criteria for Evaluations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. 
Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

VA also must consider functional loss of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be seriously disabled.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca.  Moreover, the Court has recently held that the application of 38 C.F.R. 
§ 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  In determining whether there is limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003). 

DC 5024 evaluates tenosynovitis, which is to be rated on the basis of limitation of motion of the affected parts as degenerative arthritis, under DC 5003.  Although this disability is to be rated as degenerative arthritis (DC 5003), Note (2) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Initial Disability Evaluation for Tendonitis of the Right Shoulder

The Veteran was initially rated as 10 percent disabling under Diagnostic Code 5024 (Tenosynovitis).  The Veteran is seeking an initial rating for right shoulder tendonitis higher than the 10 percent rating assigned from April 28, 2006.  The Veteran's right arm is his major upper extremity. 

After a review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise on the question of whether the criteria for a rating of 20 percent, but no higher, for the Veteran's service-connected right shoulder (dominant) tendonitis disability are met or more nearly approximated during the entire initial rating period under appeal.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent initial rating is warranted for the entire initial rating period under DC 5201 (Limitation of Motion of Arm).  The Veteran's right arm (dominant) disability has been manifested by range of motion that more nearly approximates limitation at the shoulder level as required for a 20 percent disability rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

The unfavorable evidence in this case consists of clinical range of motion measures that show full ranges of motion of the right shoulder, whereas the favorable evidence in this case consists of the Veteran's and other lay statements regarding a functional inability to use the right shoulder beyond shoulder level.  A review of the service treatment reports reflects that the Veteran repeatedly demonstrated full range of motion regarding his right shoulder.  See November 2004 orthopedic clinic evaluation; September 2005 physical therapy evaluation.  However, the Veteran reported constant pain, swelling, and weakness that did not objectively respond to physical therapy or injections.  The Veteran was placed on temporary profiles in 2004 through 2005 that limited him from lifting anything weighing more than 15 pounds and no upper body conditioning.  See July 2005 physical therapy evaluation.  

Post-service VA treatment records, dated June 2006 to 2008, also noted clinical findings of full range of motion for all extremities.  See June 2006, initial evaluation, July 2006 orthopedic consultation.  However, the Veteran reported near continuous pain and swelling in his right shoulder, that extended into the right forearm.  In the June 2006 initial evaluation, the clinician observed that his right shoulder did appear noticeably tighter and more swollen than the left shoulder.  By the July 2006 VA orthopedic consultation, the orthopedic clinician found the right shoulder only slightly more swollen than the left and in an August 2006 physical therapy consultation, the Veteran reported the right shoulder only bothered him occasionally.

In July 2006 the Veteran was afforded a fee-based VA examination that included an assessment of the right shoulder disability.  His complaints remained the same, specifically recurrent swelling in the right shoulder, weakness that affected his ability to lift things, and constant pain.  The Veteran reported he had worked as a cook in service and considered that his profession, though his right shoulder weakness interfered with the necessary actions of repetitive chopping.  As of the July 2006 VA examination, the Veteran was not employed; however, the August 2006 VA physical therapy report noted that he was due to leave to work in Afghanistan.  He took Motrin for the pain.  The Veteran reported he was unable to cook, vacuum, or garden or push a lawn mower because of his right shoulder.

The July 2006 VA examiner found weakness, tenderness, and guarding of movement in the right shoulder.  Though the right should demonstrated full range of motion, the examiner noted joint function was additionally limited by pain and fatigue, though not by incoordination or endurance.  An x-ray study was normal.

Though the Veteran had a VA primary care evaluation in July 2007 and reported he had no complaints, such that the clinician assessed his tendonitis as resolved and the swelling of the limb as resolved, he reported to the August 2008 VA primary care clinician that his symptoms had not changed in three years and that the right arm shoulder pain (and forearm pain) continued.  He treated it only with acetaminophen and ice packs.  Later treatment reports included the notation that the Veteran was employed as a cook.

The Veteran was afforded a VA joints examination July 2010.  He reported he had not sought medical treatment since 2008.  While he remained employed as a cook, he reported continuous his right shoulder pain and swelling and that the repetitive actions of chopping that was required for his job caused his shoulder to swell and his movements to become slower, and that ice and Motrin provided poor relief.  He also reported he decreased his work hours because of the pain.  The VA examiner noted no episodes of dislocation or subluxation, locking, effusion or inflammation; however, there were flare-ups of joint disease that were severe, weekly, and would last for hours.  Upon objective examination, the VA examiner noted full range of motion, though the right shoulder was tender, there was pain at rest, and abnormal motion.  While there was pain upon repetitive motion, the examiner assessed no additional limitation of motion.       

Having reviewed the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period under appeal, the Veteran's right shoulder (dominant) disability more nearly approximates the criteria of limitation at the shoulder level that is required for the next higher 20 percent rating under Diagnostic Code 5201.  At no time does the evidence indicate that the Veteran's right shoulder disability was manifested by limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a. 

In reaching the above conclusion, the Board has considered the significant and credible lay evidence that the Veteran has additional limitation of motion due to pain, weakness, and fatigue.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  The grant of the 20 percent rating is based upon limitation of motion of the arm at the shoulder level that is due to pain reported by the Veteran and his siblings with functional use of the right shoulder above the shoulder level.  For example, while the clinical measures of range of motion show that the Veteran's right shoulder range of motion is better than 90 degrees (shoulder level), when the additional limitations of motion due to pain are considered, the lay evidence shows that the right shoulder motion is functionally manifested as limited in abduction and in flexion.  The Veteran also experienced increased pain upon repeat flexion. 

The objective evidence, to include the VA medical reports, contain findings indicating that the Veteran did not undergo additional loss of function (i.e., motion) of the left shoulder disability due to flare-ups of pain or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms to even warrant a 20 percent rating; therefore, the objective evidence certainly does not demonstrate right shoulder limitation of motion to a degree that would more nearly approximate a limitation of motion of the arm to 25 degrees from the side.  As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher evaluation under Diagnostic Code 5201.  38 C.F.R. § 4.71a. 

As the Veteran's right shoulder disability symptomatology does not more nearly approximate limitation of motion of the arm to 25 degrees from the side, the Board finds that, for the entire initial rating period, the symptoms do not more nearly approximate the criteria required for a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Board also finds that no higher rating is assignable under any other diagnostic code.  Diagnostic Code 5200 addresses ankylosis of scapulohumeral articulation, which is not present.  Similarly, as there is no current showing of dislocation of the scapulohumeral joint, a higher rating above 20 percent is not warranted under Diagnostic Codes 5202.  There is no evidence of ankylosis of the scapulohumeral articulation, abnormal union of the humerus, or impairment of the clavicle or scapula for the right shoulder.  Therefore, Diagnostic Codes 5200, 5202, and 5203 do not provide the basis for a rating in excess of 20 percent.  For these reasons, the Board finds that, with resolution of reasonable doubt in the Veteran's favor, the right shoulder (dominant) disability of tendonitis warrants a 20 percent disability rating, and no higher, for the entire initial appeal period.  
38 U.S.C.A. § 5107(b). 

Initial Disability Evaluation for Tendonitis of the Right Forearm

The Veteran's service-connected tendonitis of the right forearm was initially rated under Diagnostic Code 5024 as 0 percent disabling through September 3, 2008, then 10 percent thereafter.  

Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).  If the limitation of motion of the joint is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5024.  

Under Diagnostic Code 5206 for limitation of flexion of the (dominant) forearm, flexion limited to 110 degrees is noncompensable, flexion limited to 100 degrees warrants a 10 percent rating, and flexion limited to 90 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011). 

Other potentially applicable codes include Diagnostic Codes 5207 and 5213.  Under Diagnostic Code 5207 for limitation of extension of the (dominant) forearm, extension limited to 45 degrees or 60 degrees warrants a 10 percent rating, and extension limited to 75 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5207 (2011).  Under Diagnostic Code 5213, for impairment of supination or pronation of a dominant extremity, limitation of supination to 30 degrees or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2011). 

Service treatment records noted the Veteran's many requests for treatment.  He reported pain that traveled down from the right shoulder, remained in the forearm, and recurring swelling.  Also as with the now-service-connected right shoulder disability, the Veteran reported weakness, an inability to pick up heavy objects and an inability to find relief.  Clinicians found full range of motion.

In June 2006 the Veteran initiated treatment with VA and the clinician noted his right forearm did seem larger that the left, non-service-connected forearm.  The July 2006 orthopedic consultation report included the observation that the right forearm seems a little larger than the left, though the right forearm was not tender.   

Upon the fee-based VA examination July 2006, the fee-based examiner again noted full range of motion and a normal x-ray study for the humerous.  The Veteran reported only taking Motrin and again reported weakness such that he could not lift heavy things or do simple things.  

Despite the July 2007 VA primary care assessment during which the Veteran reported that he had no complaints, and the clinician assessed the right forearm tendonitis as resolved, the Veteran sought VA treatment specifically for his right forearm in August 2008, reporting pain and swelling of three years duration.  On September 3, 2008, he had an orthopedic consultation for his right forearm.  The Veteran reported the right forearm pain was worse with activity, though it could begin while the arm was at rest.  He denied numbness or tingling though he reported it interfered with his employment as a cook.  The clinician noted moderate tenderness on the forearm, but no swelling.  Again, there was full range of motion.  The clinician also noted 5/5 strength throughout the entire upper extremity.  The Veteran did report exacerbated pain with resisted wrist extension as well as wrist supination.  The clinician noted that he stressed the need for the Veteran to rest his forearm to reduce the inflammation and irritation of the tendons.  A splint was ordered for him.  The last treatment entry was October 2008, in which the VA clinician again stressed the need to rest the arm and use the splint as often as possible.  The Veteran reported he could not use the splint at work, though it provided some relief when he did use it.

The Veteran reported to the July 2010 VA examiner that he did not seek treatment again after the 2008.  (He later testified that the clinicians proposed to put his right arm in a cast and he maintained that his employment did not allow for him to rest.  See also Transcript pp. 12-13 "That's when I kind of didn't go back anymore after that.")  The July 2010 VA joints examination found again full range of motion, a normal x-ray study, and noted the Veteran's reports of pain, weakness, an inability to lift heavy objects, and swelling of the forearm within five minutes of repetitive motion.  The VA examiner noted the right forearm was more swollen by 1.5 centimeters than the non-service-connected left forearm.  While there was objective evidence of pain, the VA examiner did not find additional limitation after three repetitions of range of motion. 

Based on the evidence of record, to include credible lay evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran's right forearm disability has manifested sufficient limitation of motion because of the recurring pain, weakness, and swelling to warrant a 10 percent rating under DC 5003 for the initial rating period from April 28, 2006 to September 3, 2008.  The Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton.   Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the entire initial rating period (from April 26, 2008, to September 3, 2008, and to the present).  

However, the Board finds that a higher initial rating, in excess of 10 percent, pursuant to §§ 4.40, 4.45 is not for application in this case because there has been no demonstration of additional functional impairment due to pain, including on use.  See 38 C.F.R. 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Consequently, the Board concludes that the clinical findings do not more closely approximate symptoms or limitations of motion or other impairment compatible with a finding of a higher initial disability rating in excess of 10 percent for the right forearm tendonitis.  Hence, a rating in excess of 10 percent may not be assigned at any time during the initial appeal period. 

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations; however, the Board has already considered the manifestations of limitation of motion as a result of the lay evidence of pain, weakness, and swelling in its assignment of 10 percent as an initial disability evaluation.  Further, the pain and functional impairment reported, consistent with the objective findings, do not warrant a higher rating beyond the limitation of motion already manifested by the lay evidence of pain, weakness, and swelling.  Again, the September 2008 VA orthopedic consultation found 5/5 strength.  The Board also observes that the Veteran remains in non-compliance with the recommended treatment of rest to relieve the irritation of the muscles and tendons.  

The Board also acknowledges the Veteran's general accounts of two workplace accidents which he attributed to his service-connected disability.  While the Board has no cause to question whether the Veteran dropped a pot of hot liquid while a civilian cook in Afghanistan (May 2008 statement) or incurred a chemical burn on his forearm from recently cleaning a grill (see September 2011 Transcript p. 11), the Board observes that it has only the Veteran's lay opinion that these incidents were the result of the service-connected disability, as the Veteran has declined to seek treatment for years.  

The Veteran is competent to report symptoms that he has experienced; however, he is not competent to etiologically relate subjective reports of "muscle spasms" in his right forearm, for which he has apparently never sought treatment, to the service-connected disability of tendonitis.  The Veteran, as a layperson, is competent to describe things he can observe, or to report the diagnoses of medical professionals, but is not competent himself to render a diagnosis when he apparently relies upon medical knowledge or training he does not possess.  Jandreau, 492 F.3d 1372.  As well, his reports of weakness are well documented and encompassed in the disability evaluations assigned, which reflect compensation for some impact on employment.  Finally, the Board observes that the Veteran's service treatment reports, dated from his first enlistment, prior to 2004, included two reports of workplace injury, specifically cutting his thumb (while cutting cabbage) and burning his hand reaching into a hot deep fryer vat.  That his profession includes some risk of injury was evident even prior to incurring what became service-connected disabilities and aside from having such service-connected disabilities.  For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for right forearm tendonitis.  
38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

The Board has considered whether a referral for an extraschedular evaluation would have been warranted for the service-connected tendonitis of the right shoulder and service-connected tendonitis of the right forearm.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's tendonitis of the right shoulder and right forearm are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board has already determined that the Veteran has demonstrated sufficient limitation of motion due to credible lay reports of constant pain, weakness, and swelling in his right shoulder and right forearm, despite the clinical findings of full range of motion even after three repetitions, and objective findings of recurring pain and swelling.  The 20 percent rating granted by the Board for the right shoulder disability, in addition to the 10 percent rating granted for the right forearm disability for the period from April 28, 2006 to September 3, 2008, specifically contemplated the credible lay reports of weakness, constant pain, and swelling such that the Board found there was limitation of motion that more nearly approximates limitation of the right shoulder at the shoulder level, but not manifested by symptomatology more nearly approximating arm motion limited to 25 degrees from the side, and the Board found sufficient limitation of motion regarding the right forearm to warrant a 10 percent initial evaluation under DC 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, Burton.  

Moreover, the Veteran has treated his disabilities with over-the-counter pain medication and ice and not sought any medical treatment after VA clinicians recommended a cast to rest his right forearm in 2008, let alone frequent hospitalizations.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, including the effect on his daily life and occupation.  In the absence of exceptional factors associated with tendonitis of the right shoulder and tendonitis of the right forearm, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tendonitis of the upper back, also claimed as a pinched nerve in the upper back, is denied.  

An initial rating of 20 percent, but no higher, for the service-connected tendonitis of the right shoulder, for the entire period on appeal, is granted.  

An initial 10 percent rating for tendonitis of the right forearm from April 28, 2006 to September 3, 2008 is granted; however, a disability rating in excess of 10 percent for the entire initial rating period is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


